ITEMID: 001-95378
LANGUAGEISOCODE: ENG
RESPONDENT: HUN
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF MARIA MENYHART v. HUNGARY
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial
JUDGES: András Sajó;Françoise Tulkens;Kristina Pardalos;Nona Tsotsoria;Vladimiro Zagrebelsky
TEXT: 4. The applicant was born in 1942 and lives in Ajka.
5. In November 1993 the applicant's husband brought an action against her before the Ajka District Court, asking the court to dissolve their marriage and divide the matrimonial property. After holding several hearings and obtaining the opinion of an expert, the District Court dissolved, in a partial decision, the applicant's marriage on 6 February 1997.
6. At the applicant's request, the case was suspended between 29 January 1999 and 1 August 2000 pending a related dispute. After holding numerous further hearings and obtaining the opinions of additional experts, the court divided the matrimonial property on 8 June 2004.
7. On appeal, on 12 May 2005 the Veszprém County Regional Court partly changed the first-instance decision.
VIOLATED_ARTICLES: 6
